Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 12 (23, 24), 16, 17, and 19-22 (Group II), without traverse, in the reply filed on 11/4/2021 is acknowledged.  
Claims 13-15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention (Group I), there being no allowable generic or linking claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12, 16, 17, and 19-24 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 12 recites:
A method for offset calibration of a rotation rate sensor signal of a rotation rate sensor, comprising the following steps: in a first step, ascertaining that the rotation rate sensor is in an idle state; in a second step, after the first step, determining a filter parameter as a function of measured rotation rate sensor values, measured in the idle state, of the rotation rate sensor; in a third step, after the second step, determining a filtered measured rotation rate sensor value using the filter parameter; and determining an offset using the filtered measured rotation rate sensor value.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).  Additionally, the first step of ascertaining that the rotation rate sensor is in an idle state falls into the category of mental processes – concepts performed in 
Similar limitations comprise the abstract ideas of Claims 23 and 24.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 12: a rotation rate sensor;
In Claim 23: A system for offset calibration of a rotation rate sensor signal of a rotation rate sensor;
In Claim 24: A medium on which is stored a computer program for offset calibration of … a rotation rate sensor.
The additional elements in the preambles in Claim 12 (“A method for offset calibration of a rotation rate sensor signal of a rotation rate sensor”), Claim 23 (“A system for offset calibration of a rotation rate sensor signal of a rotation rate sensor”), and Claim 24 (“A non-transitory computer-readable storage medium on which is stored a computer program for offset calibration of a rotation rate sensor signal of a rotation rate sensor”) are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment or field of use.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception  because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). 
The claims, therefore, are not patent eligible.  
With regards to the dependent claims, Claims 16, 17, 19, and 20-22 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims. 
The dependent claims are, therefore, also ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 16, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Parin Patel (US 2011/0301900), hereinafter ‘Patel’.

With regards to Claim 12, Patel discloses
A method for offset calibration of a rotation rate sensor signal of a rotation rate sensor (Step 44, Fig.4; turn rate offset, Abstract; turn rate sensor [0002]), comprising the following steps: 
in a first step, ascertaining that the rotation rate sensor is in an idle state (The algorithm may begin with the programmed processor automatically determining, during in-the-field use of the personal mobile device 2, that the device is in a motionless state [0027];  Step 36, Fig.4); 

in a third step, after the second step, determining a filtered measured rotation rate sensor value using the filtered data  (Step 44, Fig.4]; and 
determining an offset using the filtered measured rotation rate sensor value (Next, skipping to operation 44, the read gyro output is written to the lookup table 9 as an offset correction value [0028]).  
However, Patel does not specifically disclose determining a filter parameter as a function of measured rotation rate sensor values and using the parameter in determining a filtered measured rotation rate sensor value.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel to determine a filter parameter as a function of measured rotation rate sensor values and use this parameter in determining a filtered measured rotation rate sensor value because Patel discloses that filtering (“smoothing function”) is used to determine an average of several samples (i.e. a filter is a function of the measured rotation rate values, emphasis added), wherein the 
Additionally or alternatively, a determined filter parameter (when “sanity check” (filtering) is performed) is a “preexisting correction value” [0007] which is also determined under the idle condition (ZRO value) and it is a function of measured rotation rate sensor values. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel to determine such filter parameter to prevent incorrect ZRO values in such a situation to be written to the lookup table [0007] and use this parameter in determining a filtered measured rotation rate sensor value (writing the value to the lookup table [0007]).

With regards to Claim 16, Patel discloses the measured rotation rate sensor values measured in the idle state encompass only those measured rotation rate sensor values which have been measured since the rotation rate sensor has been in the idle state (Step 2 in Claim 12), where the Examiner interpret word “since” as during.
Patel also discloses determining filtered rotation rate value (Step 3 in Claim 12).
However, Patel does not specifically disclose that the measured rotation rate sensor values measured in the idle state being used in the third step in the determination of the filtered measured rotation rate sensor value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel to use the measured rotation rate sensor values measured in the idle state in the determination of the filtered measured 

With regards to Claims 23 and 24, Patel, as modified, discloses the claimed limitations as discussed in Claim 12.
In addition, with regards to Claim 24, Patel discloses a non-transitory computer readable medium and a computer (Processor 6, Fig.2; [0020].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Oliver Kohn et al. (WO 2012130540), hereinafter ‘Kohn’, and in view of Simon Trythall et al. (WO 2017042578 A1), hereinafter ‘Trythall’, (machine translations are attached).
Patel discloses smoothing [0027] as discussed in Claim 12.
However, Patel does not disclose the filtered measured rotation rate sensor value is ascertained as a function of a previous filtered measured rotation rate sensor value and of an instantaneous measured rotation rate sensor value, using an exponential smoothing.
Kohn discloses that a sensor offset is calculated as a function of both the new sensor offset (i.e. “instantaneous”) value and an earlier sensor offset value (i.e. “previous value”) (p.2).
Trythall discloses exponential filtering (equation (6) may be applied using the constant value k.sub.B to give a smooth transition to exponential filtering, p.13).
. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Patrick Morel (US 4972357), hereinafter ‘Morel’.

With regards to Claim 21, Patel discloses the invention as discussed in Claim 12.
However, Patel does not disclose wherein in a fourth step, after the third step, an output rate of filtered measured rotation rate sensor values is reduced using a decimator device so that reduced-output-rate filtered measured rotation rate sensor values are generated.
Morel discloses a decimator device (Fig.3) that reduces sampling rate (decimation stage 8 which provides a signal V(nT') whose period is reduced by the ratio R, Col.4, Lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel in view of Morel to reduce an output rate of filtered measured rotation rate sensor values using a decimator device, as known in the art, so that reduced-output-rate filtered measured rotation rate sensor values are generated in order to reduce a computational load (It may therefore be of a 
With regards to Claim 22, Patel in view of Morel discloses the claimed invention as discussed in Claim 21.
Patel discloses that the offset is determined using the filtered measured rotation rate sensor value and using a smoothing filter as discussed with regards to Claim 12.
Morel discloses reduced-output-rate filtered measured rotation rate sensor values as discussed in Claim 21.
Therefore, Patel in view of Morel discloses the claimed limitations.

Examiner Note with regards to Prior Art of Record
With regards to Claim 17, and its dependent Claim 19, the closest prior art, Patel, Kohn, Trythall, and Morel, either singularly or in combination, fail to anticipate or render obvious that the filter parameter is determined in the second step as a function of a first intermediate parameter and of a second intermediate parameter, the first intermediate parameter being proportional to a reciprocal of a number of measured rotation rate sensor values measured in the idle state, the second intermediate parameter being a function of a fluctuation of measured rotation rate sensor values 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863